  Case 8:20-cr-00084-SDM-SPF Document 51-2 Filed 02/15/21 Page 1 of 2 PageID 407

                                                                            Exhibit B


                                          Letter for Adam:

I didn’t even find out about you until I was in my 8th grade year and when I first found out, I told
my grandma that I was seeing that you were taking me in the boys room and undressing me
during my nap time. I didn’t even know what was going on when you were doing that to me. I
hate myself when I just let you rape me and leaving me clueles. I was scared when you were
doing that to me and also when I first found out when you did that to me, I started having a lot of
nightmares about you saying that you will come for me again. Everytime I started thinking about
you, I just wanted to run away and get away from you but I couldn’t because you won by scaring
me. I used to write down all over my notebook by saying kill and never told anybody until I told
one of my interpreters then I was so happy that my interpreter told my counselor. Before I could
tell my grandma, I couldn’t do it because I though they didn’t know what happen before because
they told me that you got in the jail for not wearing seatbelt so then when I told my grandma that
I was thinking about you, she was scared that I find out about you. I hate myself for not telling
my grandma when I first knew about you. Everytime boys ask me when they want to be my
friends, I say no because I couldn’t trust them because who knows what they're gonna do to
me. Everyday I am always scared of you because who know what gonna happen like you can
escape the prison and come find me at my schools or my job or my home where I feel safe but
even though I don’t tell my teacher or my boss, I just wish that they can know so they can keep
me safe because I want my schools,job, and home to be my safe place where there are people
that can protect me from you. Everytime I think about you then I start to have a faster heartbeat.
I hate you for what you did to me. I will be scared for the rest of my life. You can rot yourself in
prison because that is what I want and that will make me feel better. You should know better not
to do that to me and my sister. I am not letting you win because we both will lose. The reason
why we both will lose is because you will stay in prison for the rest of your life and I will be
scared for the rest of my life. I will always hate you. You used me to do what you want. Posting
naked picture of my body on the internet was not okay for me because I was deaf when you
were doing that to me and I was clueless. Now thanks to you, I will hate you for your life and I
will be scarred for my life. You should have died now. You should regret what you did and now
you are staying in prison for the rest of your life. I will not be scared in front of you but I may be
scarred for the rest of my life. Trust me, you are not winning because I am winning by saying
what I have to say. I try so hard not to think about you but I will always think of you. I broke
down during my 5th period at schools because we were watching a video about the children
getting hurt or raped then when I saw the word Rape, I was shaking so badly and couldn’t stop
until I asked my teacher to let me step out of the classroom so I can stop thinking about it but I
couldn’t so I cry while thinking about it. I couldn’t tell my interpreter and my teacher of what was
happening in there so my interpreter went to my counselor then I told her of what happened so
she can help me out anytime. You need to think about what you did to me and if you don’t care
then rot in prison because you are not coming out at any time. You should hate yourself for what
you did. It hurts me when I am thinking about you and it hurts me that I can’t go back and
scream for help. I will always hate you no matter what but I can get through my problems about
you like I am brave, strong, and survival. I will not let you win no matter what. I am having a hard
time accepting this but one day, I will accept what you did to me. My family will support me no
matter what. Stay out of our life from now on. I will face you like I am not scared of you so don’t
ever think that I will be scared again by the next time I see you because today is the day that I
am facing my fear and I have my people to support me no matter what. If you think raping two
girl from a mother that you use to married is fun then you are crazy for doing that because I felt
like you use my mother to get close to me and my sister. I am not happy at all for what you did
  Case 8:20-cr-00084-SDM-SPF Document 51-2 Filed 02/15/21 Page 2 of 2 PageID 408




to me and my sister. I am glad that I wasn’t the only one that got raped because if I didn’t know
that anyone knew why you were in jail then I wouldn’t have told my family about my situation
because they wouldn’t know how I felt. I can get through this with my sister that has experience
with that before. I will always hate you forever so I hope you remember that for the rest of your
life. I am never gonna be happy when I have to think about you everyday and I am glad that you
will be in jail for the rest of your life. I thought you would be a better step-dad to me and my
mom but you weren’t so I guess I didn’t get what I wanted from you. I hope you can think about
the reason that you are in jail. Two of my high school teachers are facing charges for the same
thing you did. I don’t understand why people like you are going around and doing the same
things that you did to me. That was not acceptable to me because no one should go through
that because that is disgusting and the people that got raped by someone else and feel like they
are alone like I used to. Everyday at schools after I had to think about you then I feel scared that
you are coming after me. Everytime I tell my family that I feel like you are coming after me and
they always say that you are staying in jail forever but sometimes I don’t believe it because I
will always feel like you coming after me and finishing what you started. I felt disgusted when I
found out that you did that to me and I feel disgust because I thought you were going to be a
better dad to all of us when I didn’t have one with me when I was little. I hope you are
disappointed in what you did because you are not seeing other people like family for a long
time. You don’t get to blame on us because you got caught, you need to blame yourself
because it was your decision. I feel bad for giving myself to you when I was just a baby. I felt
like I am being used and especially when you used my mother to get closer to me and my sister.
You should felt regret a long time ago and have you ever thought about how we would felt or
would you think that raping me and my sister was wrong. If you did then we wouldn’t have a
problem, you could have just stopped what you were doing then still live your life with us but
instead you didn’t because you chose to pick the wrong path and now you are living your life in
prison. I am so mad with you and you are not getting any forgiving from me. I really wish that
you could explain why you did this to me instead of having a good life with my mother that you
used to marry before. I wish that you would just get out of my head so I don’t have to feel
anything from you and guess what, it won’t go away because I am the person that you did raped
before. People like me shouldn’t go through this because it can mess up their life and who
knows what is going to happen next. I was so sad when I found out what you did to me and I
was very mad. I will always hate you forever and you don’t deserve nobody at all. By the time
you get out of jail, you are gonna be old and won’t be able to do anything and you will probably
be homeless. I will be happy if you would just stay away from me and my family because you
won’t be allowed to come near me. I am so mad at you for what you did to me so hope you
regret your decision. Goodbye Adam. ROT IN PRISON!
